        Exhibit 5
            Consents to Removal




Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 1 of 9
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


MIKE DAVIS,                                 )
                                            )
              Plaintiff,                    )      Case No: 4:19-cv-686
                                            )
v.                                          )      Removal from
                                            )      Jackson County Circuit Court
RENNY PALUMBO, et al.,                      )      Case No.: 1816-CV12118
                                            )      Division 15
              Defendants.                   )


                           DEFENDANT CARDCONNECT, LLC’S
                               CONSENT TO REMOVAL

       COMES NOW Defendant, CardConnect, LLC, by and through its undersigned attorneys,

Jackson Lewis P.C., and, pursuant to 28 U.S.C. § 1446(b)(2)(A), hereby consents to the removal

of this action from the Circuit Court of Jackson County, Missouri to the United States District

Court, as filed by Co-Defendant, Fiserv, Inc. on August 29, 2019.

DATED: August 29, 2019                      Respectfully submitted,

                                            JACKSON LEWIS P.C.

                                            /s/ Kyle B. Russell
                                            Kyle B. Russell, MO Bar # 52660
                                            7101 College Blvd, Suite 1200
                                            Overland Park, KS 66210
                                            Telephone: (913) 981-1018
                                            Facsimile: (913) 981-1019
                                            Kyle.Russell@jacksonlewis.com

                                            ATTORNEYS FOR DEFENDANTS




         Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 2 of 9
                                 CERTIFICATE OF SERVICE

       On this 29th day of August 2019, I certify that a true and accurate copy of the foregoing

was electronically filed via the Court’s CM/ECF electronic filing system with a copy sent via

electronic mail and via first-class U.S. mail, postage prepaid, to the following counsel of record:

       Stephen Bradley Small, Esq. MO #33097
       LAW OFFICES OF
       STEPHEN BRADLEY SMALL, LLC
       Box 414678
       Kansas City, MO 64141-4678
       SBSESQ@aol.com

       ATTORNEY FOR PLAINTIFF


                                                      /s/ Kyle B. Russell
                                                      ATTORNEY FOR DEFENDANTS




                                                 2

          Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 3 of 9
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


MIKE DAVIS,                                 )
                                            )
              Plaintiff,                    )      Case No: 4:19-cv-686
                                            )
v.                                          )      Removal from
                                            )      Jackson County Circuit Court
RENNY PALUMBO, et al.,                      )      Case No.: 1816-CV12118
                                            )      Division 15
              Defendants.                   )


                           DEFENDANT CARDCONNECT CORP.’S
                                CONSENT TO REMOVAL

       COMES NOW Defendant, CardConnect, Corp., by and through its undersigned attorneys,

Jackson Lewis P.C., and, pursuant to 28 U.S.C. § 1446(b)(2)(A), hereby consents to the removal

of this action from the Circuit Court of Jackson County, Missouri to the United States District

Court, as filed by Co-Defendant, Fiserv, Inc. on August 29, 2019.

DATED: August 29, 2019                      Respectfully submitted,

                                            JACKSON LEWIS P.C.

                                            /s/ Kyle B. Russell
                                            Kyle B. Russell, MO Bar # 52660
                                            7101 College Blvd, Suite 1200
                                            Overland Park, KS 66210
                                            Telephone: (913) 981-1018
                                            Facsimile: (913) 981-1019
                                            Kyle.Russell@jacksonlewis.com

                                            ATTORNEYS FOR DEFENDANTS




         Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 4 of 9
                                 CERTIFICATE OF SERVICE

       On this 29th day of August 2019, I certify that a true and accurate copy of the foregoing

was electronically filed via the Court’s CM/ECF electronic filing system with a copy sent via

electronic mail and via first-class U.S. mail, postage prepaid, to the following counsel of record:

       Stephen Bradley Small, Esq. MO #33097
       LAW OFFICES OF
       STEPHEN BRADLEY SMALL, LLC
       Box 414678
       Kansas City, MO 64141-4678
       SBSESQ@aol.com

       ATTORNEY FOR PLAINTIFF


                                                      /s/ Kyle B. Russell
                                                      ATTORNEY FOR DEFENDANTS




                                                 2

          Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 5 of 9
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


MIKE DAVIS,                                  )
                                             )
               Plaintiff,                    )      Case No: 4:19-cv-686
                                             )
v.                                           )      Removal from
                                             )      Jackson County Circuit Court
RENNY PALUMBO, et al.,                       )      Case No.: 1816-CV12118
                                             )      Division 15
               Defendants.                   )


                      DEFENDANT FIRST DATA CORPORATION’S
                             CONSENT TO REMOVAL

       COMES NOW Defendant, First Data Corporation, by and through its undersigned

attorneys, Jackson Lewis P.C., and, pursuant to 28 U.S.C. § 1446(b)(2)(A), hereby consents to the

removal of this action from the Circuit Court of Jackson, County Missouri to the United States

District Court, as filed by Co-Defendant, Fiserv, Inc. on August 29, 2019.

DATED: August 29, 2019                       Respectfully submitted,

                                             JACKSON LEWIS P.C.

                                             /s/ Kyle B. Russell
                                             Kyle B. Russell, MO Bar # 52660
                                             7101 College Blvd, Suite 1200
                                             Overland Park, KS 66210
                                             Telephone: (913) 981-1018
                                             Facsimile: (913) 981-1019
                                             Kyle.Russell@jacksonlewis.com

                                             ATTORNEYS FOR DEFENDANTS




          Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 6 of 9
                                 CERTIFICATE OF SERVICE

       On this 29th day of August 2019, I certify that a true and accurate copy of the foregoing

was electronically filed via the Court’s CM/ECF electronic filing system with a copy sent via

electronic mail and via first-class U.S. mail, postage prepaid, to the following counsel of record:

       Stephen Bradley Small, Esq. MO #33097
       LAW OFFICES OF
       STEPHEN BRADLEY SMALL, LLC
       Box 414678
       Kansas City, MO 64141-4678
       SBSESQ@aol.com

       ATTORNEY FOR PLAINTIFF


                                                      /s/ Kyle B. Russell
                                                      ATTORNEY FOR DEFENDANTS




                                                 2

          Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 7 of 9
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


MIKE DAVIS,                                 )
                                            )
              Plaintiff,                    )      Case No: 4:19-cv-686
                                            )
v.                                          )      Removal from
                                            )      Jackson County Circuit Court
RENNY PALUMBO, et al.,                      )      Case No.: 1816-CV12118
                                            )      Division 15
              Defendants.                   )


                            DEFENDANT RENNY PALUMBO’S
                               CONSENT TO REMOVAL

       COMES NOW Defendant, Renny Palumbo, by and through his undersigned attorneys,

Jackson Lewis P.C., and, pursuant to 28 U.S.C. § 1446(b)(2)(A), hereby consents to the removal

of this action from the Circuit Court of Jackson County, Missouri to the United States District

Court, as filed by Co-Defendant, Fiserv, Inc. on August 29, 2019.

DATED: August 29, 2019                      Respectfully submitted,

                                            JACKSON LEWIS P.C.

                                            /s/ Kyle B. Russell
                                            Kyle B. Russell, MO Bar # 52660
                                            7101 College Blvd, Suite 1200
                                            Overland Park, KS 66210
                                            Telephone: (913) 981-1018
                                            Facsimile: (913) 981-1019
                                            Kyle.Russell@jacksonlewis.com

                                            ATTORNEYS FOR DEFENDANTS




         Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 8 of 9
                                 CERTIFICATE OF SERVICE

       On this 29th day of August 2019, I certify that a true and accurate copy of the foregoing

was electronically filed via the Court’s CM/ECF electronic filing system with a copy sent via

electronic mail and via first-class U.S. mail, postage prepaid, to the following counsel of record:

       Stephen Bradley Small, Esq. MO #33097
       LAW OFFICES OF
       STEPHEN BRADLEY SMALL, LLC
       Box 414678
       Kansas City, MO 64141-4678
       SBSESQ@aol.com

       ATTORNEY FOR PLAINTIFF


                                                      /s/ Kyle B. Russell
                                                      ATTORNEY FOR DEFENDANTS




                                                 2

          Case 4:19-cv-00686-RK Document 1-5 Filed 08/29/19 Page 9 of 9
